Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 10, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: Cause number 03-14-00665-CV

   Dear Mr. Kyle,

   Please accept this letter as a clarification on the above-numbered request for information on the
   Amended Notice of Appeal submitted to the 3rd Court of Appeals on June 9, 2015. As stated in the
   letter dated June 9, 2015, our office has not found an Amended Notice of Appeal filed by Mr. Drake.
   However, Mr. Drake does have a 145 page Verified Motion to Reinstate and for New Trial which
   was filed with our office on March 2, 2015.

   Please correct your records to reflect this correction of the previous letter.

   If you have any questions, please contact me at (512) 854-4309.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   Travis County District Clerk’s Office
   Civil Division
   (512) 854-4309




Administrative Offices      Civil and Family Division         Criminal Division        Jury Office
   (512) 854-9457                (512) 854-9457                 (512) 854-9420       (512) 854-9669
   fax: 854-4744                 fax: 854-9549                  fax: 854-4566        fax: 854-4457